Order affirmed, with costs, in the following memorandum: One should construe the language in Board of Educ. of Town of Huntington v. Associated Teachers of Huntington (30 N Y 2d 122, 130) to mean that collective bargaining under the Taylor Law (Civil Service Law, § 204, subd. 1) has broad scope with respect to the terms and conditions of employment, limited by plain and clear, rather than express, prohibitions in the statute or decisional law (see, generally, Matter of West Irondequoit Teachers Assn. v. Helsby, 35 N Y 2d 46, citing and discussing *745the Huntington case). Even so, for the reasons stated in the opinion of Mr. Justice Wither at the Appellate Division the collective bargaining agreement in suit validly provided for a “ Sick Leave Bank ”.
Concur: Chief Judge Breitel and Judges Gabrielli, Jones, Waohtler, Babin and Stevens. Taking no part: Judge Jasen,